United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-625
Issued: November 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2010 appellant, through her attorney, filed a timely appeal of a
December 9, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
multiple chemical sensitivity or toxic encephalopathy due to her federal employment.
FACTUAL HISTORY
This case has previously been before the Board.1 Appellant, then a 48-year-old air traffic
control specialist, filed a claim for headaches and other symptoms following exposure to a

1

Docket No. 08-326 (issued August 14, 2008).

coworker’s cologne.2 On June 16, 2006 she filed a notice of occupational disease alleging that
she developed toxic encephalopathy and multiple chemical sensitivity due to exposure to a
coworker’s cologne beginning on April 20, 2006. Appellant stated that she became extremely ill
on May 11, 2006. By decision dated September 14, 2006, the Office denied her claim finding
that the medical evidence did not establish that her diagnosed condition of toxic encephalopathy
or multiple chemical sensitivity resulted from her exposure to a coworker’s cologne. Appellant
requested an oral hearing. On July 11, 2007 the hearing representative remanded the case for
additional development and doubling of her claims. The Office doubled the claims on
July 10, 2007.
By decision dated September 24, 2007, the Office denied appellant’s claim for an
occupational disease. It found that the weight of the medical opinion evidence rested with the
opinion of Dr. Thomas C. Bruff, Board-certified in preventative medicine and an Office referral
physician. Dr. Bruff found that appellant’s condition was not causally related to cologne
exposure at work. Appellant appealed this decision to the Board. In an August 14, 2008
decision, the Board found an unresolved conflict between Dr. Bruff and appellant’s physicians
Dr. Kaye H. Kilburn, Board-certified in preventative medicine, and Dr. Jeffrey Bruce Gordon, a
Board-certified family practitioner. The Board remanded the case for the Office to refer
appellant for an impartial medical examination. The facts of the case as set out in the Board’s
prior decision are incorporated herein by reference.
The Office referred appellant, a statement of accepted facts and list of questions for an
impartial medical evaluation to Dr. Michael J. Welch, a Board-certified allergist and
immunologist of professorial rank. In a March 30, 2009 report, Dr. Welch provided a detailed
2

On November 3, 2006 appellant, filed a notice of traumatic injury alleging that on October 18, 2006 she
developed a throbbing headache, numbness on the side of her body, shortness of breathe and ringing in her ears due
to exposure to noxious chemical odors from scented products (File No. xxxxxx700). By decision dated
December 19, 2006, the Office accepted her claim for temporary aggravation of toxic encephalopathy which
resolved by October 30, 2006.
Appellant filed a second traumatic-injury claim for exposure to noxious chemicals on December 15, 2006
alleging on December 5, 2006 she developed shortness of breath, throbbing headache, numbness on the side of her
face, ringing in her ears and “problems with her right eye” (File No. xxxxxx091). By decision dated September 6,
2007, the Office denied appellant’s claim finding that the medical evidence submitted was not sufficient to establish
a diagnosed condition.
Appellant filed a claim for chemical exposure on January 27, 2007 alleging that she was exposed to noxious
chemical odors from scented products (File No. xxxxxx353). By decision dated September 25, 2007, the Office
denied her claim finding that she had not established the employment exposure alleged. Appellant, through her
attorney, requested a telephonic hearing on September 29, 2007. By decision dated March 21, 2008, the Branch of
Hearings and Review denied appellant’s claim finding that she had not established that she was exposed to cologne
on January 27, 2007. Appellant requested a second telephonic hearing on March 29, 2008. By decision dated
June 9, 2008, the Branch of Hearings and Review denied appellant’s request for an oral hearing as a hearing had
previously been held on this issue of this claim.
For final adverse decisions of the Office issued prior to November 19, 2008, the Board’s review authority is
limited to appeals which are filed within one year from the date of issuance of the Office’s decision. See 20 C.F.R.
§ 501.3(d)(2). As preceding decisions of it were issued more than one-year prior to January 6, 2010, the date
appellant filed her appeal to the Board, the Board lacks jurisdiction to consider these decisions.

2

review of the medical records and noted that all blood tests and x-rays were reported as normal
except for a brain imaging study on November 6, 2006 that found “slight asymmetric decreased
uptake involving the temporal lobes, left side greater than the right side.” He noted that
appellant retired in September 2008 but still experienced episodes of headaches, shortness of
breath, palpitations and fatigue triggered by exposure to aromas, perfumes or irritants.
Dr. Welch found that her physical examination was normal with unremarkable findings in her
head, eyes, ears, nose and throat. Allergy skin testing was negative and pulmonary function
testing was normal. Dr. Welch diagnosed probable somatization disorder with histrionic
personality, migraines, allergic rhinitis, recurrent sinusitis, increased sensitivity to irritants such
as smells and perfumes, smell and taste differences and a history of right-sided central serous
retinopathy, resolved. He noted that migraines triggered by perfume beginning in 2006 could be
associated with various nonheadache neurological symptoms such as vision changes and
numbness. Appellant had a long-standing history of upper respiratory tract symptoms predating
1999 and had prior diagnoses of perennial allergic rhinoconjuncitivitis and inhalant allergy as
well as recurrent sinusitis in 2002. Dr. Welch stated that, by history, appellant had an altered or
heightened sensitivity to chemicals, smells and irritants as well as increased sensitivity to
irritants. Appellant symptoms were likely either confused with migraines or sinus problems or
greatly exaggerated by her psychosomatic disorder with histrionic personality as diagnosed on
June 29, 2006.
As to the diagnosis of multiple chemical sensitivity, Dr. Welch reviewed the medical
literature and concluded that this was not a legitimate diagnosis.3 He suggested that appellant’s
migraine condition, allergic rhinitis and tendency for recurrent sinusitis were associated with
increased sensitivity to smells and irritants in the environment which could aggravate her
conditions. Dr. Welch found no factual basis for the diagnosis of toxic encephalopathy, noting
that appellant was not exposed to any toxic chemical. The only abnormality was on the brain
scan which was very mildly abnormal and not substantiated through any clinical correlation.
Dr. Welch found that the record documented the diagnosis of central serous retinopathy in the
right eye, but that there was no evidence that this condition was due to an occupational exposure
or chemical or toxin exposure.
Dr. Welch opined that none of the medical conditions diagnosed in the record were
caused by work-related exposure to cologne or fragrances, as they were present before
February 2006. Appellant had a lifelong chemical sensitivity, allergic rhinitis and recurrent
sinusitis dating back to 2002 as well as a previous history of headaches. Dr. Welch stated that
there was no evidence to support that a permanent aggravation occurred. He noted that appellant
could have sustained a temporary aggravation of her upper respiratory allergies due to exposure
to cologne and perfume at work, but stated, “In addition, in my experience, any aggravation of
allergy symptoms from irritants rarely leads to a person needing to stop work, either on a
temporary or certainly, on a permanent basis.” In regard to her migraines, Dr. Welch opined that
annoying perfumes could lead to a situation where appellant would have temporary disability
due to a severe migraine and that her disability during May and June 2006 due to a migraine was

3

Dr. Welch included copies of the medical publications with his report.

3

reasonable.4 He concluded that she could work in an environment where her coworkers
minimized the use of perfume and cologne and other chemicals in the workplace were kept to a
minimum.
By decision dated May 14, 2009, the Office denied appellant’s claim for multiple
chemical sensitivity and toxic encephalopathy based on Dr. Welch’s opinion.
On May 19, 2009 appellant, through her attorney, requested a telephonic hearing that was
held on September 22, 2009. She testified that she retired on September 12, 2008 and that her
conditions had improved. Appellant stated that Dr. Welch did not perform any allergy testing for
perfumes or chemicals. Her attorney contended that Dr. Welch’s report was insufficient to
represent the weight of medical opinion because he did not perform appropriate testing and had a
prejudice against finding multiple chemical sensitivity. Dr. Welch argued that appellant’s claim
should be accepted.
By decision dated December 9, 2009, an Office hearing representative found that
appellant’s diagnosed conditions were not caused or permanently aggravated by her accepted
employment exposures.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.6 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
4

The Office has not issued a final decision addressing this issue and the Board will not consider this for the first
time on appeal. 20 C.F.R. § 501.2(c).
5

5 U.S.C. §§ 8101-8193.

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

4

based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.8
In situations were there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9 Medical rationale includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment activity. The opinion of the physician must
be based on a complete factual and medical background of the claim, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and specific employment activity or factors
identified by the claimant.10
ANALYSIS
The Board previously found a conflict of medical opinion. The Office referred appellant
to Dr. Welch, a Board-certified allergists and immunologist of professorial rank. In a March 30,
2009 report, Dr. Welch provided a detailed review of appellant’s medical records, treatment
noting normal diagnostic blood studies and x-rays. He found that the only abnormal test was a
brain imaging study of November 6, 2006 which noted a slight asymmetric decreased uptake
involving the temporal lobes, greater on the left side. Dr. Welch examined appellant and found
no abnormalities, noting that she retired in September 2008 but still had episodes of headaches,
respiratory symptoms and fatigue triggered by exposure to smells, perfumes or irritants. He
performed allergy skin testing as well as pulmonary function testing and found the results to be
normal. Dr. Welch provided several diagnoses, including probable somatization disorder with
histrionic personality, migraines, allergic rhinitis, recurrent sinusitis, increased sensitivity to
irritants such as smells and perfumes, smell and taste differences and history of right-sided
central serous retinopathy, resolved.
Dr. Welch discussed each diagnosis and noted that the majority predated the May 12,
2006 claim of injury. He disagreed with the diagnosis of multiple chemical sensitivity, stating
that it was not generally accepted by the medical community. Dr. Welch suggested that
appellant’s migraine condition, allergic rhinitis and tendency for recurrent sinusitis were
associated with increased sensitivity to smells and irritants and predated her 2006 employment
injury. He concluded that appellant’s respiratory and other symptoms were likely confused with
migraines or sinus problems or greatly exaggerated by her psychosomatic disorder with
histrionic personality. Dr. Welch did not find a basis for the diagnosis of toxic encephalopathy
and noted that appellant was not exposed to any toxic chemicals. He also emphasized that the
brain scan was very mildly abnormal and that these findings were not substantiated through
8

Lourdes Harris, 45 ECAB 545, 547 (1994).

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

10

A.D., 58 ECAB 149 (2006).

5

clinical correlation. Dr. Welch concluded that appellant’s central serous retinopathy in the right
eye was not due to an occupational exposure or chemical or toxin exposure based on the medical
records.
Dr. Welch found no evidence to support that appellant had sustained a permanent
aggravation which occurred of her migraines, allergic rhinitis and recurrent sinusitis. He
concluded that she sustained temporary aggravation of her upper respiratory allergies due to
exposure to cologne and perfume at work and stated, “In addition, in my experience, any
aggravation of allergy symptoms form irritants rarely leads to a person needing to stop work,
either on a temporary or, certainly, on a permanent basis.” Dr. Welch opined that appellant
could have sustained temporary disability due to migraines based on exposure to annoying
perfumes and found that her intermittent disability during May and June 2006 due to migraines
was reasonable.
The Board finds that Dr. Welch’s report is entitled to the special weight of the medical
evidence and resolved the conflict of medical opinion evidence. Dr. Welch provided a very
detailed and comprehensive report addressing appellant’s diagnosed conditions. He concluded
that none of these conditions were caused or permanently aggravated by her work exposures to
perfumes and colognes. Dr. Welch based his conclusion on an extensive review of the medical
records as well as providing reasoning for each of his conclusions. He relied on the medical
literature in finding that appellant did not sustain a multiple chemical sensitivity due to her
employment and also found that there was no confirmed objective evidence of toxic
encephalopathy. Dr. Welch also noted that the remainder of appellant’s conditions including
migraines, allergic rhinitis, recurrent sinusitis and increased sensitivity to irritants such as smells
and perfumes predated her employment exposure in 2006 based on his review of the medical
records. He offered his opinion that these conditions were not permanently aggravated by
appellant’s employment exposures. Dr. Welch based his opinion on his extensive medical
expertise and the medical records. The Board finds that this report contains the proper factual
history, detailed findings and medical reasoning in support of the conclusions to constitute the
weight of the medical evidence. The Board further finds that the Office properly denied
appellant’s claim for multiple chemical sensitivity and toxic encephalopathy based on
Dr. Welch’s report.11
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed either multiple chemical sensitivity or toxic encephalopathy due to exposures during
her federal employment.

11

The Board notes that Dr. Welch supported intermittent periods of total disability in May and June 2006 due to a
temporary aggravation of appellant’s preexisting migraines due to the accepted exposures to perfume and cologne.

6

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

